


110 HR 7141 IH: Stem Cell Research Enhancement Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7141
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. DeGette (for
			 herself and Mr. Castle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  human embryonic stem cell research, to direct the National Institutes of Health
		  to issue guidelines for such stem cell research, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Enhancement Act of
			 2008.
		2.Human embryonic
			 stem cell researchPart H of
			 title IV of the Public Health Service
			 Act (42 U.S.C. 289 et seq.) is amended by inserting after section
			 498C the following:
			
				498D.Human
				embryonic stem cell research
					(a)In
				GeneralNotwithstanding any other provision of law (including any
				regulation or guidance), the Secretary shall conduct and support research that
				utilizes human embryonic stem cells (regardless of the date on which the stem
				cells were derived from a human embryo).
					(b)Ethical
				RequirementsHuman embryonic stem cells shall be eligible for use
				in any research conducted or supported by the Secretary if the cells meet each
				of the following:
						(1)The stem cells
				were derived from human embryos that have been donated from in vitro
				fertilization clinics, were created for the purposes of fertility treatment,
				and were in excess of the clinical need of the individuals seeking such
				treatment.
						(2)Prior to the
				consideration of embryo donation and through consultation with the individuals
				seeking fertility treatment, it was determined that the embryos would never be
				implanted in a woman and would otherwise be discarded.
						(3)The individuals
				seeking fertility treatment donated the embryos with written informed consent
				and without receiving any financial or other inducements to make the
				donation.
						.
		3.Guidelines on
			 research involving human stem cellsPart H of title IV of the
			 Public Health Service Act (42 U.S.C.
			 289 et seq.) is further amended by inserting after section 498D, as inserted by
			 this Act, the following:
			
				498E.Guidelines on
				research involving human stem cells
					(a)In
				generalNot later than 90
				days after the date of the enactment of this section, the Director of
				NIH—
						(1)shall issue
				guidelines on research involving human embryonic stem cells; and
						(2)may issue
				guidelines on research involving other human stem cells, as determined to be
				scientifically warranted by the Director of NIH.
						(b)Updates
						(1)In
				generalSubject to
				paragraph (2), the Director of NIH
				shall review and, as appropriate, update the guidelines issued under paragraphs
				(1) and (2) of subsection (a) when the Director determines that such updates
				are scientifically warranted. The Director of NIH may determine the extent to
				which such an update applies to ongoing National Institutes of Health
				conducted- or supported-research.
						(2)Frequency of
				updatesThe first update
				required under paragraph (1), with respect to guidelines issued under paragraph
				(1) or (2) of subsection (a), shall be made not later than the last day of the
				three-year period beginning on the date such respective guidelines are issued
				and each subsequent update to such respective guidelines shall be made not
				later than the last day of each subsequent three-year period.
						(c)Consideration of
				other guidelinesIn developing and updating the guidelines under
				this section, the Director of NIH shall, as appropriate, take into
				consideration guidelines on human stem cell research developed by nationally-
				and internationally-recognized scientific organizations.
					(d)Application of
				guidelines to research
						(1)In
				generalSubject to paragraph (2), research that is first
				conducted or supported by the National Institutes of Health on or after the
				effective date of the applicable guidelines under
				subsection (a) shall comply with such
				guidelines.
						(2)Exception for
				cells derived before the effective date of the guidelinesThe Director of NIH shall determine the
				extent to which the guidelines under this section shall apply to research
				described in
				paragraph (1) that uses human stem
				cells derived before the effective date of such guidelines.
						(e)Public
				disclosureThe Director of NIH shall publish the guidelines
				issued and updated under this section on the public website of the National
				Institutes of
				Health.
					.
		4.Reporting
			 requirementsSection 403(a)(5)
			 of the Public Health Service Act (42
			 U.S.C. 283(a)(5)) is amended—
			(1)by redesignating
			 subparagraph (L) as (M); and
			(2)by inserting the
			 following:
				
					(L)Human stem
				cells.
					.
				
			5.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)in developing, updating, and implementing
			 the guidelines under section 498E of the Public Health Service Act, as added by
			 section 3, the Director of the National Institutes of Health should consult
			 with the Commissioner of Food and Drugs;
			(2)any research using
			 human stem cells, irrespective of whether such research is federally funded,
			 should comply with the guidelines under section 498E; and
			(3)the Commissioner
			 of Food and Drugs should keep the Director of the National Institutes of Health
			 informed of the types of human stem cell and related research that would
			 facilitate the evaluation of the safety or effectiveness of drugs, devices, and
			 biological products.
			
